Case: 10-50232     Document: 00511117239          Page: 1    Date Filed: 05/20/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 20, 2010

                                     No. 10-50232                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



ERIC FLORES

                                                   Plaintiff-Appellant
v.

UNITED STATES ATTORNEY GENERAL

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                                   3:10-CV-59


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
        Appellant challenges the dismissal of his pro se petition which the district
court dismissed as frivolous. Flores alleged that:
        Persons residing outside the United States are directing political
        candidates known to be executive employees of the federal
        government or unregistered lobbyists to unlawfully conduct a
        scientific domestic study by using advanced technology with a direct
        signal to the satelite [sic] in outer space to calculate a genetic code
        or procedure to cause me or my immediate relatives severe pain

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-50232    Document: 00511117239       Page: 2   Date Filed: 05/20/2010

                                  No. 10-50232

      equivalent in intensity to the pain accompanieing [sic] serious
      physical injury such as organ failure, impairment of bodily functions
      or even death.

                                     *****

      The unnecessary and wanton infliction of pain constitutes cruel and
      unussual [sic] punishment in violation of the Eighth Amendment.

      The district court dismissed the complaint as frivolous because it was

“fanciful, fantastic, delusional and therefore baseless.” Flores repeats these

fanciful statements in his brief to the court.

      We agree completely with the district court’s characterizations of this case

as frivolous and affirm its dismissal.

      AFFIRMED.




                                         2